14‐2487 
UFCW Local One Pension Fund v. Enivel Properties, LLC 
                                        
                  UNITED STATES COURT OF APPEALS 
                        FOR THE SECOND CIRCUIT 
                               ______________                          
                                        
                             August Term, 2014 
                                        
            (Submitted: April 24, 2015          Decided: July 1, 2015) 
                                        
                             Docket No. 14‐2487 
                                ____________                          
                                        
    UFCW LOCAL ONE PENSION FUND, AND ITS TRUSTEES: FRANK C. 
  DERISO, JOHN P. BARRETT, ERIC GLATHAR, RAYMOND WARDYNSKI, 
              ROBERT BOEHLERT, AND KRISTINE WYDRO, 
                                        
                                                                     Plaintiffs‐Appellants, 
 
                                     –v.–  
                                        
                        ENIVEL PROPERTIES, LLC, 
                                        
                                                                 Defendant‐Appellee.* 
 
                               ______________ 
 
Before: 
               WESLEY, LIVINGSTON, AND CHIN, Circuit Judges. 
                                        
                               ______________ 
                                        



*    The Clerk of the Court is directed to amend the caption of this case as set forth above. 
      Appeal from the United States District Court for the Northern District of 
New York (Suddaby, J.).  Plaintiffs‐Appellants United Food and Commercial 
Workers Local One Pension Fund and its Trustees brought an action under the 
Employee Retirement Income Security Act of 1974, as amended by the 
Multiemployer Pension Plan Amendments Act of 1980, 29 U.S.C. §§ 1381–1453, 
against Defendant‐Appellee Enivel Properties, LLC, seeking to recover a 
withdrawal liability assessment of a business under common control with Enivel.  
After a bench trial, the district court determined that Enivel was not a “trade or 
business” and that withdrawal liability did not attach, and entered judgment for 
Enivel.  For the reasons that follow, we AFFIRM the district court’s judgment. 
                              
                               Jeffrey S. Swyers, Barry S. Slevin, Paul E. Knupp, III, 
                               Slevin & Hart, P.C., Washington, D.C., for Plaintiffs‐
                               Appellants.     
 
                               Glenn E. Pezzulo, William S. Levinson, Culley, Marks, 
                               Tanenbaum & Pezzulo, LLP, Rochester, NY, for 
                               Defendant‐Appellee.                         
                                       ______________ 
                                                 
WESLEY, Circuit Judge: 

      The issue in this appeal is whether a separate business organization can be 

held responsible for the liabilities of another commonly controlled entity under 

the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended by 

the Multiemployer Pension Plan Amendments Act of 1980 (“MPPAA”), 29 U.S.C. 

§§ 1381–1453.   

      Steven Levine was the sole shareholder of Empire Beef Co., Inc. 

(“Empire”), a food‐processing company.  Empire was party to a collective 


                                          2 
bargaining agreement that required it to contribute to the United Food and 

Commercial Workers Local One Pension Fund (the “Fund”) for retirement and 

related benefits for its employees.  In November 2007, Empire effected a 

“complete withdrawal” from the Fund pursuant to 29 U.S.C. § 1383(a) and 

incurred a withdrawal liability assessment to the Fund of $1,235,644.00.  The 

Fund sued Empire under the MPPAA for the assessment, as well as liquidated 

damages, interest, costs, and attorneys’ fees, and secured a judgment against 

Empire for $1,790,343.90.  Empire has not paid any portion of the judgment.   

          In addition to Empire, Steven and his wife, Lori, owned an investment 

company, Enivel Properties, LLC (“Enivel”).1  Steven held forty percent of 

Enivel’s stock; Lori owned the remainder and was solely responsible for Enivel’s 

business operations.2  The Fund sued Enivel to recover on its judgment against 

Empire, alleging that Enivel is a trade or business under common control with 

Empire such that it is jointly and severally liable for Empire’s withdrawal 

liability.   




1    “Enivel” is Levine spelled backwards. 

2 Lori is a licensed real estate broker.  In addition to managing Enivel, Lori works for a 
separate entity, “Enivel Commercial Reality.”  J.A. 76. 

                                              3 
      To ensure the viability of multiemployer pension plans against the failure 

of a contributing employer, the MPPAA has broad provisions that disregard the 

usual legal barriers between affiliated, but legally distinct, businesses.  All 

“trades or businesses” under “common control” are treated as a single employer 

for the purpose of collecting withdrawal liability, and each is jointly and 

severally liable for the withdrawal liability of another.  See 29 U.S.C. § 1301(b)(1); 

Corbett v. MacDonald Moving Servs., Inc., 124 F.3d 82, 86 (2d Cir. 1997) (citing 29 

U.S.C. § 1301(b)(1) and 26 C.F.R. §§ 1.414(c)‐1 to ‐5).       

      Enivel was formed as a limited liability company, had an Employer 

Identification Number and a business checking account, and filed New York 

State tax returns.  In its 2007 New York State tax return, Enivel reported a net loss 

in the amount of $2,275.00.  Enivel owned three investment properties.  The 

district court (Glenn T. Suddaby, Judge) found that Enivel was formed for the 

purpose of shielding the Levines from liability in case someone was injured on 

one of their properties.  In addition, the court found it likely that Lori did not 

spend more than a few hours per year attempting to sell these properties or 

managing their leasing.  There is no evidence in the record that any other 




                                           4 
individuals spent more than a negligible amount of time acting on behalf of 

Enivel.   

       In May 2007, Enivel purchased a residential condominium unit in 

Rochester, New York (the “Rochester Condo”).  The unit was originally 

purchased for the Levines’ daughter.  After the Levines’ daughter moved out of 

New York, Enivel held the unit from 2007 to 2010 as an investment, leasing it 

periodically to tenants who responded to advertisements Lori posted on 

Craigslist.  Lori testified that her purpose in leasing the property was to offset its 

carrying costs (including condominium association fees, property taxes, and 

insurance premiums) and that her hope was to “get rid of it” after it became clear 

that her daughter was not going to move in.  J.A. 103.  Enivel sold the Rochester 

Condo at a loss in 2010.   

       Enivel purchased a 5.2‐acre parcel of unimproved land in Walworth, New 

York in 2004 (the “Walworth Property”).  Enivel attempted to sell the Walworth 

Property by erecting a “For Sale” sign on the property, listing it with various 

brokers and websites, and cold‐calling developers.  The Walworth Property has 

not been leased or sold.   




                                           5 
      The third Enivel property is a 42‐acre parcel of unimproved land in Ogden, 

New York (the “Ogden Property”).  Enivel listed the Ogden Property for sale on 

LoopNet.com, a web‐based commercial real estate marketplace, and leased it to a 

farmer to preserve the land against erosion and to offset its tax burden.   

      Applying the standard articulated in Commissioner v. Groetzinger, 480 U.S. 

23, 35 (1987), the district court determined that for an entity to be a “trade or 

business,” it must operate “(1) for the primary purpose of income or profit, and 

(2) with continuity and regularity.”  UFCW Local One Pension Fund v. Enivel 

Props., LLC (Enivel), No. 6:11‐CV‐1144 (GTS/ATB), 2014 WL 2711660, at *5 

(N.D.N.Y. June 16, 2014).  Enivel failed both prongs of the “trade or business” 

definition, the district court concluded, first, because “while the secondary 

purpose of Enivel was for income or profit, the primary purpose of Enivel was 

personal.”  Id. at *8.  In the alternative, the court concluded “that any income or 

profit activities engaged in by Enivel were not continuous and regular, but were 

interrupted and/or sporadic.”  Id. at *9.  The Fund appealed.   

 




                                          6 
                                    DISCUSSION 

       We will not disturb findings of fact made by the district court unless they 

are clearly erroneous.  Fed. R. Civ. P. 52(a); Puma Indus. Consulting, Inc. v. Daal 

Assocs., Inc., 808 F.2d 982, 985–86 (2d Cir. 1987).  “Where there are two 

permissible views of the evidence, the factfinder’s choice between them cannot 

be clearly erroneous.”  Banker v. Nighswander, Martin & Mitchell, 37 F.3d 866, 870 

(2d Cir. 1994) (internal quotation marks omitted).  “However, the district court’s 

application of those facts to draw conclusions of law . . . is subject to de novo 

review.”  Travellers Int’l, A.G. v. Trans World Airlines, Inc., 41 F.3d 1570, 1575 (2d 

Cir. 1994).   

       Under the MPPAA, an employer incurs withdrawal liability when it 

withdraws from a multiemployer pension plan.  See 29 U.S.C. § 1381(a).  “The 

purpose of withdrawal liability ‘is to relieve the funding burden on remaining 

employers and to eliminate the incentive to pull out of a plan which would result 

if liability were imposed only on a mass withdrawal by all employers.”  ILGWU 

Nat’l Ret. Fund v. Levy Bros. Frocks, Inc., 846 F.2d 879, 881 (2d Cir. 1988) (quoting 

H.R. Rep. No. 96‐869, pt. 1, at 67 (1980), as reprinted in 1980 U.S.C.C.A.N. 2918, 

2935).  The MPPAA thus “protect[s] the interests of participants and beneficiaries 


                                           7 
in financially distressed multiemployer plans and . . . encourage[s] the growth 

and maintenance of multiemployer plans.” T.I.M.E.–DC, Inc. v. Mgmt.‐Labor 

Welfare & Pension Funds, of Local 1730 Int’l Longshoremen’s Ass’n, 756 F.2d 939, 943 

(2d Cir. 1985).  Withdrawal liability discourages employers from evading their 

obligations to pension funds by fractionalizing or balkanizing their operations.  

See Bd. of Trs. of the W. Conf. of Teamsters Pension Tr. Fund v. H.F. Johnson, Inc., 830 

F.2d 1009, 1013 (9th Cir. 1987). 

      In order to impose withdrawal liability on an organization other than the 

one obligated to the pension fund, two conditions must be satisfied: the second 

organization must be (1) under common control with the obligated entity; and (2) 

a “trade or business.”  See 29 U.S.C. § 1301(b)(1).  Enivel does not dispute that 

Steven Levine controlled both Empire and Enivel.  The only question in this 

appeal is whether Enivel is a “trade or business.”   

      The district court correctly noted that section 1301(b)(1) does not define 

“trade or business.”  In light of the interpretive difficulties that arise with that 

phrase in cases such as this, several of our sister circuits, and the district court, 

have seen fit to employ the Supreme Court’s reasoning in a tax case, Groetzinger, 

480 U.S. at 35, for guidance in determining the types of conduct that constitute 


                                            8 
engaging in a “trade or business.”  See Connors v. Incoal, Inc., 995 F.2d 245, 250–51 

(D.C. Cir. 1993); Cent. States, Se. & Sw. Pension Fund v. Personnel, Inc. (Personnel), 

974 F.2d 789, 794 (7th Cir. 1992); Enivel, 2014 WL 2711660, at *5.     

      In Groetzinger, the Court considered the meaning of the phrase “trade or 

business” as it appears in section 162(a) of the Internal Revenue Code.  480 U.S. 

at 33–35; see 26 U.S.C. § 162(a) (1988) (providing for income tax deductions for 

“ordinary and necessary expenses paid or incurred . . . in carrying on any trade 

or business”).  Groetzinger explained that, “to be engaged in a trade or 

business, . . . the taxpayer’s primary purpose for engaging in the activity must be 

for income or profit.  A sporadic activity, a hobby, or an amusement diversion 

does not qualify.”  480 U.S. at 35.  The Court in Groetzinger confined its 

construction of the term “trade or business” to the tax statute at issue in that case 

and the Court “[did] not purport to construe the phrase where it appears in other 

places.”  Id. at 27 n.8.  However, Groetzinger is useful to “distinguish trades or 

business from investments, which are not trades or business and thus cannot 

form a basis for imputing withdrawal liability under § 1301(b)(1).”  Cent. States, 

Se. & Sw. Areas Pension Fund v. Fulkerson (Fulkerson), 238 F.3d 891, 895 (7th Cir. 

2001); see also Personnel, 974 F.2d at 794.  Groetzinger’s construction of “trade or 


                                           9 
business” is the most helpful authoritative pronouncement available, and worthy 

of reliance here.  See Connors, 995 F.2d at 251.  Accordingly, for an activity to be a 

“trade or business” under section 1301(b)(1), a person or entity must engage in 

the activity: (1) for the primary purpose of income or profit; and (2) with 

continuity and regularity.  Groetzinger, 480 U.S. at 35.3 

      The district court found that Enivel’s primary purpose was “personal” and 

that profit was only a secondary purpose.  Judge Suddaby noted that the 

Rochester Condo was originally purchased as a residence for the Levines’ 

daughter and only after she moved away did Enivel lease the unit to tenants to 

offset the investment’s carrying costs.  Similarly, the district court found that the 

Walworth and Ogden properties were personal investments.  There was no 

evidence that the Walworth Property was ever leased and Enivel’s decision to 

lease the Ogden Property was simply to offset its carrying costs.  For all three 

properties, the district court further found that the Levines’ activity was not 



3 The relevant time period for evaluating whether an entity is a trade or business is the 
period before the employer withdraws from the pension fund.  See, e.g., McDougall v. 
Pioneer Ranch Ltd. P’ship, 494 F.3d 571, 578 (7th Cir. 2007) (analyzing the business 
activity of the partnership the year it was established through the year of the employer’s 
withdrawal); Fulkerson, 238 F.3d at 895–96 (same).  Evidence from after the employer 
withdraws from the pension fund is relevant only insofar as it reveals the character of 
the entity at the time that it withdrew from the fund.    

                                           10 
continuous or regular because it was likely that Lori’s time spent managing, 

leasing, and trying to sell the properties was negligible.   

       On appeal, the Fund contends that Enivel’s status as a separate juridical 

entity prohibited any conclusion that Enivel’s purpose is “something other than 

the generation of income or profit.”  Appellant’s Br. 20.  In Central States, 

Southeast & Southwest Areas Pension Fund v. White (White), 258 F.3d 636 (7th Cir. 

2001), the Seventh Circuit determined that renting two over‐the‐garage 

apartments on residential property was not a “trade or business” that could be 

held to account for the withdrawal liability of a commonly controlled trucking 

company that went bankrupt, even though the owners obtained tax benefits, 

satisfied their mortgage, and increased the equity in their property through 

rental income.  See id. at 643.   

       The Fund contends that White is distinguishable because, unlike this case 

where the Levines formed a separate legal entity that owned the three properties 

(Enivel), the owner of the failed trucking company did not form a limited 

liability company to own and manage the rental units.  We are unpersuaded.  

The Fund would have us hold that because Enivel is organized in a particular 

way, its primary purpose is inherently to generate income or profit without 


                                          11 
regard for the entity’s actual purpose.  To the contrary, Groetzinger presents a 

holistic, fact‐dependent inquiry that requires courts to examine the actions taken 

by the entity in addition to its formal status.  While the organizational form of an 

entity is highly relevant to this inquiry, it is not always dispositive.  Moreover, 

separate legal entities, even those not exempted from federal taxation by section 

501(c) of the Internal Revenue Code, 26 U.S.C. § 501(c), can have legitimate 

purposes other than the generation of income, such as protecting personal assets 

from liability.  Here, while Enivel was formally incorporated, the district court 

found that Enivel was not organized as a profit‐making enterprise.  Its activities 

were exceedingly limited and it operated at a loss.  The district court’s finding 

that Enivel is not a “trade or business” despite its juridical form is not legal error.   

      Next, the Fund argues that Enivel’s activities could not have had a 

personal purpose because “there was no evidence or finding of any other 

purpose for Enivel’s activities other than ‘investments.’”  Appellant’s Br. 21.  

Clearly, most entities that acquire property do so as a way to make money.  See 

SEC v. W. J. Howey Co., 328 U.S. 293, 298 (1946) (defining “investment” as “the 

placing of capital or laying out of money in a way intended to secure income or 

profit from its employment” (internal quotation marks omitted)).  But the Fund’s 


                                           12 
argument has no limiting principle.  The Fund would have us hold that every 

entity that owns investment property necessarily satisfies the first prong of 

Groetzinger.  To the contrary, the Seventh Circuit’s decisions engage in searching 

explorations of the facts to discover what, exactly, was the entity’s objective 

behind its investment choices.  See, e.g., White, 258 F.3d at 643; Fulkerson, 238 F.3d 

at 896–97.  Here, the district court found that the Levines made real estate 

investments not to earn a living but for personal reasons or to further private 

wealth management objectives: housing for the Levines’ daughter (Rochester 

Condo) and long‐term personal investments (Walworth Property and Ogden 

Property).   

      Finally, the Fund contends that the district court’s conclusion that Enivel 

had a personal and not‐for‐profit purpose was clearly erroneous in light of 

Enivel’s admission that its purpose was to earn a profit.  Enivel stipulated that its 

objective is to buy properties and later sell them at a higher price, realizing a 

profit.  And, during the bench trial, Lori testified that Enivel was formed for the 

purpose of buying real estate to resell it at a profit.  The Fund’s argument is 

unpersuasive for two reasons.  First, despite a profit motive, the facts show that 

Enivel made little or no effort to make money from the parcels it owned.  While 


                                          13 
Enivel’s “intent” may have been clear, its efforts more accurately reflect the 

nature of its investments.  Second, clear error is not shown by contrary evidence.  

The district court weighed and considered these “admissions.”  See Enivel, 2014 

WL 2711660, at *2 (noting that “Enivel’s purpose was to buy properties at one 

price and later sell them at a higher price, in order to realize a profit”).  Yet the 

district court still concluded that Enivel’s primary purpose was personal.  The 

presence of competing evidence is insufficient to demonstrate clear error.  See 

United States v. Yellow Cab Co., 338 U.S. 338, 342 (1949) (holding no clear error 

“where the evidence would support a conclusion either way but where the trial 

court has decided to weigh more heavily for the defendants”). 

      The second prong of Groetzinger asks whether the putative trade or 

business operates regularly and continuously.  “[P]ossession of a property, be it 

stocks, commodities, leases, or something else, without more is the hallmark of 

an investment” and not a trade or business activity.  Fulkerson, 238 F.3d at 895.  

“Thus, mere ownership of a property (as opposed to activities taken with regard 

to the property) cannot be considered in determining whether conduct is regular 

or continuous.”  Id. at 895–96.  The district court found that the Fund had not 

proved that Enivel did anything more than de minimis business activities.  Judge 


                                           14 
Suddaby noted that he was “left merely with discrete and vague pieces of 

testimony regarding property management” from which he was “unable to draw 

the reasonable inferences necessary to render a finding that any income or profit 

activities engaged in by Enivel were continuous and regular.”  Enivel, 2014 WL 

2711660, at *8. 

      On appeal, the Fund challenges the district court’s factual conclusions on 

two grounds.  First, the Fund contends that “Enivel’s status and activities as a 

formal business entity demonstrate that its activities were not those of a passive 

investor.”  Appellant’s Br. 26.  This is a repackaging of the Fund’s argument on 

prong one, and it fails for the same reasons.  Second, the Fund argues that “the 

undisputed facts establish specific real estate activities performed by Enivel as to 

the properties it owned that . . . readily distinguish it from a passive investor.”  

Id. at 26–27.  The district court considered this argument and the evidence to 

which the Fund points and determined that the time Lori expended on these 

activities was de minimis.  Enivel, 2014 WL 2711660, at *8.  Nor is there evidence in 

the record that any other individuals spent more than a negligible amount of 




                                          15 
time doing work for Enivel.  The Fund’s competing interpretation of this 

evidence does not show clear error.4 

        


                                    CONCLUSION 

       The MPPAA prevents employers from avoiding their pension obligations 

by balkanizing their business operations.  Although Enivel and Empire are  

commonly controlled, Enviel’s limited leasing and sales activity was personal in 

nature—not primarily for profit—and Enivel did not operate continuously and 

regularly.  The Levines did not fragment their business operations over several 

entities.  Rather, Enivel’s mission was primarily personal and any profit it 

derived was incidental.  We conclude that Enivel is not a “trade or business” for 

the purposes of the MPPAA.  The judgment of the district court is AFFIRMED. 




4 “Owning property can be considered a personal investment, at least where the owner 
spends a negligible amount of time managing the leases, although a more substantial 
investment of time may be considered regular and continuous enough to rise to the 
level of a ‘trade or business.’” Cent. States, Se. & Sw. Areas Pension Fund v. SCOFBP, LLC, 
668 F.3d 873, 878–79 (7th Cir. 2011) (citations omitted).   

                                            16